Motion Granted; Abatement Order filed October 2, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00874-CV
                                   ____________

TAMMIE WALLACE, WILLIAM ISAAC DAVIS, III, LARA ATTAYI,
DIMITRI FETOKAKIS, ROBERT JARA, RYAN HALEY, STEPHEN L.
MADDEN, MICHAEL V. GROVER AND AMIR SABZEVARI, IN THEIR
              OFFICIAL CAPACITIES, Appellants

                                         V.

                      1620 HAWTHORNE, LTD., Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-20396

                            ABATEMENT ORDER

      On September 24, 2018, appellee filed a motion to extend time to file the brief
and notified this court that the parties had reached an agreement to settle the issues
on appeal. The motion is granted. Accordingly, we issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 3, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion. If the parties do not file a motion to dismiss or other dispositive motion,
appellee’s brief will be due 30 days after the appeal is reinstated.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Donovan.